871 So. 2d 1067 (2004)
Eufemia GONZALEZ, etc., Appellant,
v.
CITY OF CORAL GABLES, Appellee.
No. 03-2341.
District Court of Appeal of Florida, Third District.
May 12, 2004.
Bernstein & Maryanoff; Brian D. Glatzer and Jason Turchin, Miami, for appellant.
John E. Oramas, for appellee.
Before GODERICH, FLETCHER, and RAMIREZ, JJ.
FLETCHER, Judge.
Appellant, Eufemia Gonzalez, as mother and next friend of Ana Maria Etcheverry, seeks reversal of a summary final judgment entered in favor of the City of Coral Gables in this negligence action. We affirm.
This case arises from a slip and fall accident which occurred at a Coral Gables Fire Station. As a result, Ana Maria Etcheverry was injured. At the time of the accident, Ana Maria was fifteen years old and a student at Miami Northwestern Senior High. She was at the fire station in connection with her participation in a program known as the Coral Gables Fire Rescue Explorer Program. This program involves training students as fire rescue personnel, for which they receive school credit. In order to participate a student is required to submit, among other things, hold harmless agreements signed by the student[1] and his or her parent or guardian.
Eufemia Gonzalez filed suit as mother and next friend of her minor daughter. Based on the mother's hold harmless agreement on behalf of Ana Maria, the trial court entered summary final judgment in favor of the city. We agree with the trial court's conclusion. The city's explorer program falls within the category of commonplace child oriented community or school supported activities for which a parent or guardian may waive his or her child's litigation rights in authorizing the child's participation. See Shea v. Global Travel Marketing, Inc., 870 So. 2d 20 (Fla. 4th DCA 2003). Mrs. Gonzalez signed a hold harmless agreement enabling Ana Maria to participate in the program, thus the City of Coral Gables cannot be held *1068 liable for the alleged negligence which caused the child's injuries.
Affirmed.
NOTES
[1]  We are dealing here only with the mother's agreement on behalf of her daughter.